Citation Nr: 1607108	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-26 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right subtalar joint strain.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 7, 2015, and in excess of 20 percent as of January 7, 2015, for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987 and from January 2006 to February 2007.

This matter is on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded on June 2014 for additional development.

During the pendency of the appeal, a February 2015 rating decision assigned a 20 percent rating for the cervical spine disability, effective January 7, 2015.  As the higher rating does not constitute a grant of the full benefit sought, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's right ankle disability has been characterized by moderate limitation of motion and difficulty standing for extended periods; marked limitation of motion, ankylosis, or a foot injury that is severe in nature has not been shown.

2.  Prior to January 7, 2015, the cervical spine disability was characterized by forward flexion limited to 40 degrees with a combined range of motion of 260 degrees with no ankylosis or incapacitating episodes.

3.  As of January 7, 2015, the cervical spine disability has been characterized by forward flexion limited to 30 degrees with no ankylosis or incapacitating episodes, but with reduction in range of flexion to 10 degrees on flare up three times per week  




CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5284 (2015).

2. The criteria for an initial rating in excess of 10 percent prior to January 7, 2015 have not been met for a cervical spine disability.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2015).

3.  The criteria for a rating of 30 percent, but not higher, as of January 7, 2015, but not earlier, have been met for a cervical spine disability.  .  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2007 and in a May 2009 statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal in October 2007, October 2014, and January 2015.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Right Ankle Disability

The Veteran is in receipt of a 10 percent disability rating for a service-connected strain of the right subtalar joint (right ankle disability) pursuant to Diagnostic Code 5271. 

Limited motion of the ankle is rated under Diagnostic Code 5271.  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of the motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

The normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Words such as moderate and marked are not defined in the VA Schedule for Rating Disabilities.  Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be considered in arriving at a decision regarding an increased rating.

An October 2007 VA examination report shows that the examiner noted the Veteran worked at a jewelry store for 40 hours per week.  The Veteran reported that he had not lost any time from work due to the ankle disability.  The Veteran reported some soreness in his ankle.  There was slight weakness of the ankle, but no stiffness.  He reported occasional swelling, but did not take medication for the ankle.  The Veteran claimed that he had flare ups of pain, which were precipitated by standing an excess of four hours, that occurred twice per week and lasted one hour.  The examiner noted that an MRI of the right ankle dated in October 2007 showed a normal right ankle.  Physical examination of the right ankle showed neutral alignment.  Weak longitudinal arches were noted.  The Veteran ambulated in tandem, was able to squat, and came up with weakness.  Tenderness over the right sinus tarsi was noted.  Range of motion of the  right ankle for dorsiflexion was 0 to 5/20, plantar flexion was 0 to 40/45 without pain.  No snapping, increased heat, redness, or swelling was noted.  Normal pulses were noted.  The examiner noted intact function of all of the dorsiflexors, plantar flexors, evertors, and invertors of the foot and ankle.  The Veteran's right ankle was noted to have a negative drawer test with no snapping or crepitus.  Repetitive use testing of the right ankle showed no effect on the range of motion, pain, fatigability, weakness, coordination, or endurance.  The examiner remarked that whether there would be any further decrease of the range of motion during a flare up would be based on speculation and for that reason no opinion was given.  
 
An October 2014 VA examination report shows that the Veteran was diagnosed with tendonitis of the right ankle.  The Veteran reported intermittent right ankle pain mainly after staying on his feet for long periods of time or climbing stairs.  The Veteran claimed that there was no history of swelling and that pain was improved by the use of naproxen.  He denied flare ups or loss of function after repetitive use over time.  The Veteran did not report that flare ups impacted the function of the ankle and reported no functional loss of the right ankle.  Range of motion examination was noted to be abnormal or outside of normal range.  Specifically, dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 35 degrees.  Pain was noted that caused limitation of motion for plantar flexion.  Pain with weight bearing was noted.  Objective evidence of localized tenderness or pain on palpation of the joint was noted as the examiner reported tenderness of the anterior aspect of the lateral malleolus.  Repetitive use testing of the right ankle was conducted that showed no additional loss of function.  The examiner reported that an opinion as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use could not be provided without speculation.  The examiner reported that it would be speculative to provide range of motion during flare ups or after repetitive use over time since there was not a flare up at the time of this examination as it was a hypothetical situation.  The Veteran was noted to have normal right ankle strength.  No ankylosis was noted.  The examiner reported that diagnostic testing showed no degenerative arthritis.  No crepitus was noted.  The examiner reported that the Veteran's condition would impact a job that would require prolonged standing and walking.  

In light of the evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted for the service-connected right ankle disability.  The Board notes that while the Veteran was noted to have some limitation of motion of the right ankle joint during the October 2007 and October 2014 VA examinations, the limitation cannot be characterized as marked.  Specifically, during the October 2014 VA examination, the Veteran was able to achieve normal movement for dorsiflexion and while plantar flexion was noted 0 to 35 degrees, that is only 10 degrees less than normal.  38 C.F.R. § 4.71, Plate II (2015).   The Board characterizes that amount of limitation as more nearly approximating "moderate" rather than "marked."  Additionally the Veteran reported no functional impacts of the right ankle disability after repetitive use.  Moreover, although there was limited range of motion in the right ankle, an observable range of motion has been observed on all occasions.  Therefore, ankylosis was not shown.  The Board finds that an increased rating based on limitation of motion or ankylosis is not warranted.  Additionally, x-rays and an MRI have not shown any evidence of arthritis in the right ankle.  

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, lack of endurance, fatigability, and incoordination on repetition was accounted for by the VA examiners when determining the Veteran's range of motion. 38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular compensable rating prior in excess of 10 percent for functional impairment of the right ankle.

Consideration has been given to assigning a right ankle disability rating under another diagnostic code pertaining to disabilities of the ankle.  However, there is no evidence that the Veteran has right ankle ankylosis, ankylosis of the subastragalar or tarsal joint, os calcis or astragalus, or that he has had an astragalectomy.  Therefore, another diagnostic code is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2015).

Accordingly, the Board finds that the preponderance of the evidence does not support an initial rating of in excess 10 percent for the Veteran's right ankle disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Here, the Veteran is currently in receipt of a 10 percent rating for a cervical spine disability prior to January 7, 2015, and a 20 percent rating thereafter.  

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to cervical spine disabilities provide that a 10 percent rating is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 20 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating in excess of 10 percent may also be warranted if the evidence shows incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion or flare ups, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, and fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

An October 2007 VA examination report shows that the Veteran reported cervical spine pain.  He reported that he had lost approximately 15 days of work due to the neck condition in the last 12 months.  The examiner reported that an MRI of his cervical spine dated February 2006 showed mild bulge and decreased intervertebral disc space at C5-C6 impinging on the thecal sac with mild compromise of the neural foramina.  Dehydration was also noted of the disc from C2 to C7.  X-ray of the cervical spine dated October 10, 2007 showed a normal cervical spine.  The Veteran reported that the pain in his neck radiated to the right scapula.  The Veteran also reported that he experienced flare ups precipitated by looking up or turning his head to the right, which occurred two to three times per week and lasted two days.  He reported no numbness, weakness, or loss of bladder or bowel control.  Additionally, no erectile dysfunction was noted.  The Veteran reported that he did not require any assistance with activities of daily living.  No incapacitating episodes were reported.  Examination of the cervical spine showed no spinal deformities.  No crepitus on the cervical spine was noted.  Range of motion examination was noted as forward flexion to 40/45 degrees with pain, extension to 40/45 degrees with pain and slight radiation to the right scapular region.  Left and right lateral flexion was noted to 30/45 degrees with pain.  Lateral rotation was to 60/80 degrees with pain.  No muscular weakness was noted on manual muscle testing of the upper extremities.  Repetitive motions of the cervical spine had no effect of the Veteran's range of motion, pain, fatigability, weakness, coordination, or endurance.  The examiner reported that an opinion as to whether there would be any further decrease of the range of motion during a flare up would be based on speculation, therefore no opinion was provided.  

A January 2015 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the cervical spine and cervical spondylosis.  The Veteran reported constant pain aggravated by head turns and driving.  He reported that he took Aleve during flare ups.  The Veteran reported flare ups three times per week with loss of 20 degrees of flexion, extension, rotation, and lateral flexion due to pain.  Range of motion evaluation was noted to be abnormal or outside of normal range.  Forward flexion of the cervical spine was noted to 30 degrees, extension to 35 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 50 degrees, with pain noted on all movements.  Tenderness was noted along the right side of the Veteran's neck.  Repetitive use testing was accomplished with no additional loss of function.  The examiner reported that it would be speculative to provide accurate range of motion measurements during a flare up or after repetitive use over time since the Veteran was not having a flare up during the examination and an opinion could not be provided based on a hypotheticals.  The examiner reported that the Veteran did not have radicular pain on any other signs or symptoms of radiculopathy.  Ankylosis of the cervical spine was not noted.  The examiner also reported that the Veteran's cervical spine disability did not show other neurological abnormalities such as bowel or bladder problems.  Imaging studies showed degenerative joint disease of the cervical spine but no vertebral fractures were noted.  Impact on the Veteran's ability to work was noted by the examiner to affect a job requiring repetitive head turns.  

Based on the evidence of record, the Board finds that the Veteran's cervical spine disability does not warrant an initial rating in excess of 10 percent prior to January 7, 2015.  The range of motion testing during the October 2007 VA examination showed that the forward flexion of the cervical spine was limited by pain at worst to 40 degrees.  Also, the VA examiner specifically reported that the Veteran's cervical spine showed no ankylosis. Therefore, the cervical spine disability does not meet any of the criteria for a 20 or 30 percent rating prior to January 7, 2015, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance. 

With regard to combined range of motion for the Veteran's cervical spine, at no time has combined range of motion been measured 170 degrees or less. Specifically, in October 2007 it was measured as 260 degrees.  Moreover, at no time during the pendency of this appeal has the evidence shown any muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis been diagnosed.  Therefore, based on limited range of motion, the Veteran does meet the criteria for the next highest rating of 20 percent. 

Finally, the Board notes that there is no mention of, or evidence of medical or lay physician prescribed bed rest for the Veteran associated or due to the cervical spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable.

The evidence also does not show any separately ratable neurologic residuals that have been diagnosed or that could be assigned any separate rating prior to January 7, 2015.

Therefore, the Board finds that an initial rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted prior to January 7, 2015, and the preponderance of the evidence is against an assignment of a higher rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).

Based on the evidence of record, the Board finds that the Veteran's cervical spine disability warrants a 30 percent rating, but not higher, as of January 7, 2015.  The range of motion testing on examination showed that the Veteran was limited by pain in forward flexion of the cervical spine at worst to 30 degrees in January 2015.  However, the examiner noted a claim by the Veteran that he lost an additional 20 degrees of flexion during flare up, which he stated occurred three times per week.  That 10 degree range of motion was present frequently enough during the week, as the Veteran had previously stated his flare ups could last two to three days, that the range of motion more nearly approximates limitation to 15 degrees, warranting a 30 percent rating.  The VA examiner specifically reported that the Veteran's cervical spine showed no ankylosis, so a higher rating is not warranted, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  The range of motion testing showed motion was possible, and even the claimed reduction in that range of motion during flare up did not constitute ankylosis as there was still some range of motion.

The Board also notes that there is no mention of, or evidence of medical or lay physician prescribed bed rest for the Veteran associated or due to the cervical spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable.

The evidence also does not show any separately ratable neurologic residuals that have been diagnosed or that could be assigned any separate rating as of January 7, 2015.

Therefore, the Board finds that an rating of 30 percent, but not higher, for the cervical spine disability is not warranted as of January 7, 2015.  However, and the preponderance of the evidence is against an assignment of any higher rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to make the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that the symptoms of the Veteran's right ankle disability and cervical spine disability are fully contemplated by the applicable rating criteria.  The criteria include multiple functional impairments and limitation in range of motion, and encompassed the Veteran's symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's right ankle and cervical spine disabilities that are not encompassed by the schedular rating assigned.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1)  (2015).

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to adequately compensate all the service-connected disabilities experienced in combination.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran's other service connected disabilities show no symptoms not otherwise accounted for in the rating criteria or are shown to require extraschedular consideration.  Additionally, recent VA treatment records shows that the Veteran is currently employed.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015) .

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a right ankle disability.  The Board also finds that the preponderance of the evidence is against an initial rating in excess of 10 percent prior to January 7, 2015, and in excess of 20 percent thereafter for a cervical spine disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a strain of the right subtalar joint claimed as a right ankle disability is denied.

Entitlement to an initial rating in excess of 10 percent for a cervical spine disability prior to January 7, 2015, is denied.

Entitlement to a rating of 30 percent, but not higher, for a cervical spine disability as of January 7, 2015, but not earlier, is granted.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


